DETAILED ACTION
This non-final rejection is responsive to the claims filed 17 April 2019.  Claims 1-20 are pending.  Claims 1, 2, and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2012/0209468 A1) hereinafter known as Thomas.

Regarding independent claim 1, Thomas teaches:
accepting a human pilot's selection of at least one checklist from among plural checklists stored in computer memory; and  (Thomas: Fig. 2 and ¶[0063]; Thomas teaches storing a plurality of checklists in memory.  Further, Fig. 11 and ¶[0145]-¶[0146] teaches a user selecting a checklist.)
responsive to the pilot's selection, using a processor for automatically performing all operations included in said at least one checklist.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which are automatically performed.)




Regarding claim 12, Thomas further teaches:
The method according to claim 1 (as cited above), wherein said accepting comprises providing a switch and associated switch logic that enable manual selection of at least one checklist from among said plural stored checklists.  (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.)




Regarding claim 14, Thomas further teaches:
The method according to claim 1 (as cited above), wherein said plural checklists comprise normal checklists.  (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.  ¶[0094] further teaches a menu of electronic checklists for normal conditions.)




Regarding claim 18, Thomas further teaches:
The method according to claim 1 (as cited above), wherein said automatically performing comprises: providing at least one data bus providing at least one data interface, governed by at least one predetermined protocol, to at least one computer interfacing with at least one airborne electronically operated system; and  Page 4 of 6Docket No. 281833WOUS01_446373-TBD Preliminary Amendment dated April 17, 2019 providing logic operative, responsive to the human selection, to perform said individual checklist including: generating commands, each of which are compatible with said at least one protocol and instructing said at least one computer to interface with said at least one airborne system in accordance with an operation from among   (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.  Further, ¶[0078]-¶[0079] teach closed loop checklist items which are automatically performed.)




Regarding independent claim 20, this claim recite a computer program product that performs the method of claim 1; therefore, the same rationale for rejection applies.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, 13, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd (US 2010/0075614 A1) hereinafter known as Judd.

Regarding independent claim 2, Thomas teaches:
An aircraft operation device ("AMC"), operative in conjunction with an aircraft having: avionics including avionic subsystems and a man machine interface (MMI),  (Thomas: Figs. 1-2 and ¶[0040]; Thomas teaches an electronic checklist display system that contains a touch screen.  Further, ¶[0029]-¶[0030] teach the checklists controlling avionic systems such as the flight management system.  The instant specification (pg. 6) provides an example of avionic systems, e.g. that enables the pilot to aviate, navigate, and communicate.  Accordingly, Thomas teaches an aircraft operation device having avionics and a man machine interface.)
non-avionic systems, and a computer (ASC) operative to control the non-avionic systems,  (Thomas: Figs. 1-2 and ¶[0029]-¶[0030]; Thomas teaches the checklists controlling non-avionic systems such as the hydraulic system.  The instant specification (pg. 6) provides an example of non-avionic systems, e.g. hydraulics.  Accordingly, Thomas teaches a computer controlling non-avionic systems.)
the aircraft operation device comprising: a checklist data repository operative to store, in computer memory, plural checklists including digital representations of at least one operation, wherein at least one of the plural checklists includes plural operations, some of which are to be performed in the aircraft's non- avionic systems, and others to be performed in the aircraft's avionic subsystems;  (Thomas: Fig. 2 and ¶[0060]; Thomas teaches a data storage device that stores the integrated electronic checklists.  ¶[0029]-¶[0030] teach the checklists including operations controlling avionic and non-avionic systems.)
...
logic operative to access said checklist data repository and, using a processor, to selectably perform at least one individual checklist from among said plural checklists including: generating commands, ... and instruct said ASC to interface with at least one non-avionic system from among said non-avionic systems in accordance with an operation from among said plural operations in said individual checklist and ... instruct said AMC to interface with at least one subsystem from among said avionic subsystems in accordance with an operation from among said plural operations in said individual checklist; andPage 2 of 6Docket No. 281833WOUS01_446373-TBDPreliminary Amendment dated April 17, 2019  (Thomas: ¶[0078]; Thomas teaches closed loop checklist items which can be acknowledged automatically.  Fig. 5 and ¶[0108] further teaches displaying graphics that represent real-time changes to the one or more vehicle systems.  As provided above, the checklists control both avionic and non-avionic systems.)
feeding said commands compatible with said first protocol to said ASC via said first data interface and said commands ... to said avionics via said second data interface. (Thomas: ¶[0078]; Thomas teaches closed loop checklist items which can be acknowledged automatically.  Fig. 5 and ¶[0108] further teaches displaying graphics that represent real-time changes to the one or more vehicle systems.  As provide above, the checklists control both avionic and non-avionic systems.)

Thomas does not explicitly teach:
at least one data bus providing a first data interface, governed by a first predetermined protocol, to said ASC and a second data interface, governed by a second predetermined protocol to said avionics; and 
... at least some of which are compatible with said first protocol  ... at least some of which are compatible with said second protocol and ...
... compatible with said second protocol ...

However, Judd teaches:
at least one data bus providing a first data interface, governed by a first predetermined protocol, to said ASC and a second data interface, governed by a second predetermined protocol to said avionics; and  (Judd: Fig. 1 and ¶[0011]; Judd teaches linking avionic and non-avionic data through different interfaces.)
... at least some of which are compatible with said first protocol  ... at least some of which are compatible with said second protocol and ...  (Judd: Fig. 1 and ¶[0011]; Judd teaches linking avionic and non-avionic data through different interfaces.)
... compatible with said second protocol ...  (Judd: Fig. 1 and ¶[0011]; Judd teaches linking avionic and non-avionic data through different interfaces.)

Thomas and Judd are in the same field of endeavor as the present invention, as the references are directed to processing avionic and non-avionic data.  It would have been obvious, 



Regarding claim 3, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein said at least one data bus also provides an interface between said logic and said MMI and wherein said logic provides at least one multi-value signal to a pilot, via said MMI, wherein the signal's plural values respectively indicate at least some of the following statuses of at least one individual checklist: "completed entirely successfully", "completed partially successfully", and "failed".  (Thomas: Figs. 4-5 and ¶[0100]-¶[0102], ¶[0108]-¶[0110], and ¶[0141]; Thomas teaches graphics that indicate actions performed or completed by the user.)


claim 4, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said first protocol, instructs said ASC to control at least one non-avionic system from among said non-avionic systems to carry out those of the plural operations performed in the aircraft's non-avionic systems and included in said at least one individual checklist which are to be carried out by said non-avionic systems.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically.  Fig. 5 and ¶[0108] further teaches displaying graphics that represent real-time changes to the one or more vehicle systems.  ¶[0029]-¶[0030] teach the checklists including operations controlling avionic and non-avionic systems.)





Regarding claim 5, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said first protocol, instructs said ASC to check a desired setting of at least one non-avionic system from among said non-avionic systems.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically, e.g. whether the landing gear is lowered.)





Regarding claim 7, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said second protocol, instructs said AMC to control at least one avionic subsystem from among said avionic subsystems to carry out those of the plural operations performed in the aircraft's avionic subsystems and included in said at least one individual checklist which are to be carried out by said avionic subsystems.  (Thomas: ¶[0044]-¶[0046]; Thomas teaches the integrated checklists completing tasks associated with vehicle system 112 which includes an environmental system, which is interpreted as an avionic system.)




Regarding claim 8, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein at least one individual command from among said commands compatible with said second protocol, instructs said AMC to check a desired setting of at least one avionic subsystem from among said avionic subsystems.  (Thomas: ¶[0075]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically or open loop checklist items which are acknowledged by the user.  As described in claim 7, the integrated checklists apply to avionic and non-avionic systems.)





Regarding claim 9, Thomas in view of Judd further teaches The AMC according to claim 5 (as cited above).

Thomas further teaches:
wherein said command which instructs said ASC to check also comprise logic, pending on a result of the check, which configures at least one subsequent operation in at least one of said plural checklists.  (Thomas: Fig. 5 and ¶[0078]-¶[0079]; Thomas teaches presenting the checklist items in order wherein the second checklist is a close loop checklist before the third checklist item.)




Regarding claim 10, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
further comprising a switch and associated switch logic that enable manual selection of at least one checklist from among said plural checklists.  (Thomas: ¶[0083]-¶[0084]; Thomas teaches selecting a checklist.)




Regarding claim 13, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein said first protocol and said second protocol are the same.  (Thomas: Fig. 2; Thomas teaches vehicle system data being transferred over the same signal bus.  The foregoing is supported by the instant specification (pg. 15, lines 19-21).)




Regarding claim 17, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein performance of at least one checklist by said logic is triggered manually by at least one pilot command conveyed via said interface between said logic and said MMI.  (Thomas: ¶[0075]-¶[0077]; Thomas teaches open loop checklists which the user must manually complete.)




Regarding claim 18, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas further teaches:
wherein performance of at least one checklist by said logic is triggered automatically responsive to electronically detected aircraft states.  (Thomas: ¶[0078]-¶[0079]; Thomas teaches closed loop checklist items which can be acknowledged automatically, e.g. whether the landing gear is lowered.)




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Kneuper (US 2015/0261379 A1) hereinafter known as Kneuper

Regarding claim 6, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd does not explicitly teach the limitations of claim 6.

However, Kneuper teaches:
wherein said operations which said avionics is instructed to perform comprise at least one of: operating an automatic pilot; and operating an automatic throttle.  (Kneuper: ¶[0109]-¶[0110]; Kneuper teaches a flight controller performing autopilot functions.)

Kneuper is in the same field of endeavor as the present invention, since it is directed to processing avionic and non-avionic data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data as taught in Thomas with the avionic data also including autopilot controls as taught in Kneuper.  Thomas already teaches .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Mitchell (US 2007/0150119 A1) hereinafter known as Mitchell.

Regarding claim 15, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd does not explicitly teach the limitations of claim 6.

However, Mitchell teaches:
wherein said switch comprises a momentary switch.  (One of ordinary skill in the art interprets a momentary switch as a physical switch that sends a signal upon actuation.  Mitchell: ¶[0023]; Mitchell teaches using a switch/lever to select a checklist.)

Mitchell is in the same field of endeavor as the present invention, since it is directed to processing avionic checklist data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to select a variety of checklists as taught in Thomas with using a switch to select the checklist as taught in Mitchell.  Thomas already teaches retrieving and controlling avionic and non-avionic data. However, Thomas does not explicitly teach using a switch to select the .


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Judd in view of Sham (US 2010/0312420 A1) hereinafter known as Sham.

Regarding claim 15, Thomas in view of Judd further teaches The AMC according to claim 2 (as cited above).

Thomas in view of Judd does not explicitly teach the limitations of claim 6.

However, Sham teaches:
wherein performance of at least one checklist by said logic is triggered by a signal arriving from a ground station.  (Sham: Fig. 3 and ¶[0040]; Sham teaches communication with a ground based server during performance of checklists.)

Sham is in the same field of endeavor as the present invention, since it is directed to processing avionic checklist data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a checklist interface that allows the pilot to control avionic and non-avionic data as taught in Thomas with further receiving ground based communications as taught in Sham.  Thomas already teaches retrieving and controlling avionic and non-avionic data. However, Thomas does not explicitly teach further receiving ground based communications.  Sham provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Thomas and 


Regarding claim 16, Thomas in view of Judd in view of Sham further teaches The AMC according to claim 15 (as cited above).

Sham further teaches:
wherein the ground station receives from said logic, at least one status of at least one individual checklist.  (Sham: Fig. 3 and ¶[0040]; Sham teaches communication with a ground based server during performance of checklists.)




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142